As my colleague Judge Baird has so aptly pointed out in his dissent, we do have a "tortured and convoluted" procedure under the facts of this type of annexation proceeding. We have a truly anomalous situation. However, such anomaly should not prevent the trial judge from performing his duty under R.C. 709.07. The petitioners under R.C. 709.07 had a right to have the trial judge review the entire file, consider such new evidence as they might offer and to make an independent judgment upon their petition for an injunction. The previous decision of the trial judge under the R.C. Chapter 2506 appeal was not res judicata to the R.C. 709.07
injunctive procedure. I believe the trial judge had a duty to make an independent judgment of the merits of their petition even though it was condensed to a singular issue which had been ruled upon by another member of that court.
I also believe the trial judge in the R.C. Chapter 2506 appeal erred in bypassing the county council in his order. In my opinion he should have reversed and remanded the cause to the county council to adopt a resolution granting the annexation pursuant to his finding and ordering the resolution etc. forwarded to the city of Akron's Clerk. At this stage of the proceedings this reversal may very well be an exercise in futility. Nevertheless, we should endeavor to keep the record straight and guide the trial court in future similar actions.